Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 1 of 7

Exhibit 4
bh WH N

o0o wa rnin wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 2 of 7

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

ANDRE THOMPSON, a single man; and

BRYSON CHAPLIN, a single man, No. 3:18-cv-05267-RBL
Plaintiffs, — | pRCLARATON OF ANDRE
y THOMPSON

CITY OF OLYMPIA, a municipal
corporation and local government entity;
and RYAN DONALD and "JANE DOE"
DONALD, individually and the marital
community comprised thereof,

Defendants.

 

 

I, ANDRE THOMPSON , declare under penalty of perjury under the laws of the
state of Delaware that the foregoing is true and correct.

1. Lam over the age of eighteen and am competent to testify to the matters herein and
make this declaration under penalty of perjury under the laws of the State of
Washington.

2. On May 21, 2015, my brother, Bryson Chaplin, got caught trying to steal beer from
Safeway near Cooper Point Road in Olympia Washington.

3. Before the police arrived, we ran from the store. We were both carrying our

skateboards and I had on my backpack.

DECLARATON OF ANDRE THOMPSON - 1
3:18-cv-05267-RBL

 
BS

oo wonrnin ™

10
11
12
13
14
15
16
17
18
19
20
21
20
23
24
25
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 3 of 7

4, After passing Rite Aid, as we were walking north on Cooper Point Road in the
southbound shoulder of the road, we noticed a vehicle park along the shoulder of
the road and turn on its spotlight. The light was pointed in our direction, and it was
difficult to see anything other than the light.

5. Isuspected it might be a campus security officer, but wasn’t sure. I did not believe
it was a police officer, because I noticed before the spot light turned on, the vehicle
did not have a light bar on top of the vehicle and the emergency lights were not
turned on.

6. When we were approximately 15 — 20 feet away from the spotlight, we heard a male
voice commanding us to take a seat in front of the vehicle. I couldn’t see the person
speaking to us, but I had no doubt this person wanted to make contact.

Immediately, my brother and I crossed the street as we continued walking north.

7. As we walked away from the commanding voice, I heard the voice yell, “Stop”
“Olympia Police.” We started running. Then I heard multiple gunshots. I didn’t
know if he tried to shoot us or missed on purpose. I just couldn’t believe he was
firing his gun.

s. When I heard the gunshots, I changed direction and started to run towards the
wooded area, north of where the vehicle was parked, believing this would provide
us protection from gunfire. I could hear my brother Bryson behind me.

9. Due to the darkness, I didn’t see the garbage receptacle parked curbside. I collided
with the receptacle and dropped to the ground. I believe I yelled out loud. When I
fell, I also dropped my skateboard. I got up and continued running north. We could

hear the officer yelling at us to stop and running after us.

DECLARATON OF ANDRE THOMPSON - 2
3:18-cv-05267-RBL

 
N

oO eo NY A UH FS W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 4 of 7

10. As Bryson and I ran into the woods and were running north adjacent to Cooper

11.

12.

13.

14.

15;

Point Road towards 14" street, we heard police siren and knew there were other
police vehicles coming to the scene. Then we heard sounds coming towards us
from 14" street. I thought it might be the officer who had been chasing us trying to
corner us, so we turned around and began running in the direction from which we
came.

As soon as we Cleared the woods, I jumped out of the bushes and ran out onto
Cooper Point Road. I was the first to run out, but I knew Bryson was right behind
me.

When I ran out, I didn’t see the officer who had fired his weapon and who had been
chasing us. I thought we had lost him until I heard “Stop!” “Get down!”

I stopped, because the voice was very close, and I was afraid I was going to be shot.
When I stopped, I was in the northbound lane, but close to the center line. The
officer was to my right in the northbound lane, and he had his gun drawn. I turned
to see where Bryson was, because I couldn’t see him.

Though it was hard to see him clearly, I could hear him. I also heard the officer
yell, “Stop! “Get on the ground!” “Get down!” I couldn’t tell if he was yelling at
me, Bryson or both.

Then as the officer got closer to the center of the road and his flashlight was lit on
Bryson, I saw Bryson taking steps towards my direction. Contrary to Officer
Donald’s testimony, my brother did not have his skateboard raised above his head.

My brother did not try to assault the officer with his skateboard.

DECLARATON OF ANDRE THOMPSON - 3
3:18-cv-05267-RBL

 
Lh WY WN

oO omnia m

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 5 of 7

16.

17.

18.

19,

20.

21.

As soon as my brother came out of the woods and he didn’t stop and get down as
the officer commanded, the officer shot my brother. I don’t know how many shots
were fired; all I saw was my brother fall to the on the ground. I immediately started
walking towards him, not believing what just happened. My brother had been shot.
As I took few steps towards Bryson, I heard the officer yell, “Stop! Get down! Get
down! Get on the ground.” I stopped and saw the police officer yelling at me to
stop while walking towards me.

I wanted to go to Bryson, because I could hear him. He was making noises which
gave me hope he was still alive. But I was too afraid to move. I was also angry. |
couldn’t believe he just tried to kill my brother.

I heard the officer yelling at me to get on the ground, but rather than get down as
ordered, I started yelling at the officer for shooting my brother. I don’t remember
what I said exactly — something to the effect of, “Why the f*** did you shoot my
brother?” I remember calling out to Bryson, “Bro!” “Bro!” “Bro!”

As I stood there, I didn’t think the officer would shoot me too. It never occurred to
me he would shoot me for not getting down. But as the officer approached and I
saw that he had his gun drawn, I yelled at him, asking if he was going to shoot me
too. I think I yelled at him to just stop.

The officer yelled at me to get on the ground as I stood there yelling back at him.
Then he shot me. He shot me too. I don’t remember how many shots. I don’t
remember a car driving by. All I remember is the officer walking towards me then

snap! I was falling, and I was shot.

DECLARATON OF ANDRE THOMPSON - 4
3:18-cv-05267-RBL

 
o fo nN DD

10
11
12
13
14
15
16
17
18
19
20
21
Lee
23
24
23
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 6 of 7

22. Next thing I realize is that I can’t lie down, because I still had on my backpack. It
was preventing me from lying flat on the ground. Then other officers came and
started yelling at me to get on the ground. They too had their guns drawn. Then I
was handcuffed. I remember asking one of the officers why that officer shot us and
asking if my brother was alive.

23. I don’t remember much else after that, except waking up at the hospital.

24, While I was drugged and lying in the hospital, an officer came to talk to me. At
first | thought he was there to help me understand why the officer shot us. I thought
he was on our side; that he was going to tell me how that officer shouldn't have shot
us; that he was wrong for trying to kill us. Then I realized all he wanted to talk
about was my brother stealing beer at the hospital. He didn’t care we got shot for
no reason.

25. I later learned that the officer who shot me and my brother was Officer Ryan
Donald of the Olympia Police Department. I learned of his allegations/accusations.
Ridiculous.

26. | categorically deny the following:

a. I did not grab his arm.

b. I did not hold his head down at a 45 degree angle.

c. Idid not hold him down so that my brother could strike him with his
skateboard.

d. My brother did not try to hit him with his skateboard.

e. My brother did not raise his skateboard above his head and walk towards

him.

DECLARATON OF ANDRE THOMPSON - 5
3:18-cv-05267-RBL

 
BR WwW N

o oe ND WN

10
11
12
13
14
15
16
17
18
19
20
21
5
23
24
25
26
27

 

 

Case 3:18-cv-05267-RBL Document 22-7 Filed 12/04/18 Page 7 of 7

f- My brother was not trying to hit Officer Donald with his skateboard when he
was shot and paralyzed.

g. I did not try to grab his gun away from him. I was not ona suicide mission.
I just saw him shoot my brother. I wasn’t going to give him cause to shoot
me too.

h. Iwas standing perfectly still when he shot me.

i He certainly didn’t yell he was going to shoot me before he shot me.

DATED this > day of December, 2018, at a

hancvre 0) lawyer

ANDRE THOMPSON

DECLARATON OF ANDRE THOMPSON - 6
3:18-cv-05267-RBL

 
